DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 07/15/2021.	
3.	Claims 23, 25-30, 32, 34-42 are pending. Claims 23, 25-28 are under examination on the merits. Claims 23, 25, 29, 32 are amended. Claims 24, 31, 33 are cancelled. Claims 29, 30, 32, and 34-42 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 23, 25-28 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Objections
6.	Claim 1 is objected to because of the following informalities: It is suggested that claim 1 should include the “transition phrase” so as to clearly delineate between the preamble and the body of the claim, and  further to engender claim language clarity. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 23, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (CYM and RGB colored electronic inks based on silica-coated organic pigments for full-color J. Mater. Chem. C, 2013, 1, 843–849, hereinafter “Yin”) in view of Masakazu Enomura (US Pub. No. 2015/0110709 A1, hereinafter “Enomura”).

Regarding claim 23: Yin teaches organic pigment microparticles for a color filter (Page 843, left Col.,1st para, Introduction, lines 7-12), wherein at least a part of the surface of the organic pigment microparticles is coated with silicon oxide, wherein the silicon oxide contains an amorphous silicon oxide (Page 844, left. Col., 2nd para, lines 1-5), wherein the organic pigment microparticles are red pigment microparticles, a ratio of an area of a diffuse reflectance in the target wavelength range to a total area of a diffuse reflectance in the entire measurement wavelength range is 71% or more, in a diffuse reflection spectrum of the organic pigment microparticles in the wavelength range of 380 to 780 nm, and the target wavelength range is 620 to 750 nm, or wherein the organic pigment microparticles are blue pigment microparticles, a ratio of an area of a diffuse reflectance in the target wavelength range to a total area of a diffuse reflectance in the entire measurement wavelength range is 30% or more, in a diffuse reflection spectrum of the organic pigment microparticles in the wavelength range of 380 to 780 nm, and the target wavelength range is 450 to 495 nm,  or wherein the organic pigment microparticles are green pigment microparticles, a ratio of an area of a diffuse reflectance in the target wavelength range to a total area of a diffuse reflectance in the entire measurement wavelength range is 51% or more, in a diffuse reflection spectrum of the organic pigment microparticles in the wavelength range of 380 to 780 nm, and the target wavelength range is 495 to 570 nm (Page 847, Fig. 7). Yin teaches the effect of TEOS (tetraethyl orthosilicate) concentration on the particles size and zeta potential of the yellow pigment-SiO2 composite particles (Page 846, Fig. 5(b)). Yin does not expressly teach a primary particle diameter of the organic pigment microparticles is 100 nm or less.

    PNG
    media_image1.png
    414
    339
    media_image1.png
    Greyscale


However, Enomura  teaches a method for producing nanoparticles such as organic pigment microparticles (Page 1, [0011]) for a color filter (Page 1, [0007]), wherein the organic pigment microparticles are red pigment microparticles PR254 (Page 13, [0195]-[0197], Examples 1-1 to 1-3), the method comprising: providing at least two processing surfaces arranged to be opposite to each other so as to be able to approach to and separate from each other, at least one of which rotates relative to the other; providing at least two kinds of fluids to be processed, wherein, at least one of the at least two kinds of fluids to be processed is a microparticle material solution that dissolves the microparticle material in a solvent capable of being a good solvent of the microparticle material and at least one of the at least two kinds of fluids to be processed other than the above microparticle material solution is a solvent capable of being a poor solvent of the microparticle material, converging the microparticle material solution and the solvent capable of being a poor solvent in a thin film fluid formed between the at least two processing surfaces, thereby separating the nanoparticles, wherein, a temperature difference between the microparticle material solution and the solvent capable of being a poor solvent is controlled, wherein, the respective fluids to be processed having the temperature difference thus controlled are introduced into between the processing surfaces (Page 19,   or more (Page 15, [0205]-[0207], Table 2) with benefit of providing organic pigment microparticles such as separation of the diketopyrrolopyrrole pigment and crystal type transformation to the ɑ-type can be effected with substantially a single step; and thus, the ɑ-type diketopyrrolopyrrole pigment nanoparticles can be produced stably with lower energy and lower cost than ever. In addition, the ɑ-type diketopyrrolopyrrole pigment nanoparticles having an intended property can be provided because the particle diameter thereof can be easily controlled (Page 4, [0063]).
In an analogous art of organic pigment microparticles for color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the size of organic pigment microparticles by Yin, so as to include a primary particle diameter of the organic pigment microparticles is 100 nm or less as taught by Enomura, and would have been motivated to do so with reasonable expectation that this would result in providing organic pigment microparticles such as separation of the diketopyrrolopyrrole pigment and crystal type transformation to the ɑ-type can be effected with substantially a single step; and thus, the ɑ-type diketopyrrolopyrrole pigment nanoparticles can be produced stably with lower energy and lower cost than ever. In addition, the ɑ-type diketopyrrolopyrrole pigment nanoparticles having an intended property can be provided because the particle diameter thereof can be easily controlled as suggested by Enomura (Page 4, [0063]). It is noted that the limitation “for color filter...” is interpreted as an intended use since there is no apparent structural difference required by the composition other than that recited in the body of the claim (see MPEP 2111.02, II). 
Regarding claim 25: Yin teaches the organic pigment microparticles for a color filter (Page 843, left Col., Introduction, lines 7-12), at least a part of the surface of the organic pigment microparticles is coated with silicon oxide, wherein the silicon oxide contains an amorphous silicon oxide (Page 844, left. Col., 2nd para, lines 1-5). 

    PNG
    media_image2.png
    186
    361
    media_image2.png
    Greyscale

Regarding claim 26: Yin teaches a color filter comprising the organic pigment microparticles for a color filter (Page 843, left Col., Introduction, lines 7-12). Enomura teaches a color filter comprising the organic pigment microparticles for a color filter (Page 1, [0007]). 

Regarding claim 27: Yin teaches the color filter comprising the organic pigment microparticles for a color filter and organic pigment microparticles having a color different from the color of the organic pigment microparticles (Page 847, Figs. 7 & 9). Enomura teaches the color filter comprising the organic pigment microparticles for a color filter and organic pigment microparticles having a color different from the color of the organic pigment microparticles (Page 1, [0006]). 

    PNG
    media_image3.png
    564
    357
    media_image3.png
    Greyscale

Regarding claim 28: Yin teaches the color filter, wherein the color filter has both high diffuse reflectance and high luminance, compared with a color filter obtained using bead milled organic pigment microparticles (Page 846, right Col., 2nd para lines 7-15 to Page 847, left Col., 1st para, lines 1-3; Page 848, right Col., Conclusion , lines 1-9). Enomura teaches the color filter, wherein the color filter has both high diffuse reflectance and high luminance, compared with a color filter obtained using bead milled organic pigment microparticles (Page 1, [0011]). 
 
Response to Arguments
9.	Applicant’s arguments with respect to claims 23, 25-28 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
07/20/2021